                               Case 16-17251-PDR                Doc 119         Filed 04/10/21                Page 1 of 6



 Fill in this information to identify the case:

 Debtor 1              Mark A Rogge
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________              FL
                                                                District of __________
                                                                             (State)
 Case number            16-17251-PDR
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the BKPL Series I trust
 Name of creditor: _______________________________________                                                           5
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          1873____ ____ ____
                                                         ____                            Must be at least 21 days after date       05        2021
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          2,228.77
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             1,073.38
                   Current escrow payment: $ _______________                           New escrow payment:           1,115.53
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
                              Case 16-17251-PDR                          Doc 119         Filed 04/10/21            Page 2 of 6




Debtor 1         Mark A Rogge
                 _______________________________________________________                                               16-17251-PDR
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Chase A. Berger
     Signature
                                                                                                Date     04 10 2021
                                                                                                        ____/_____/________




 Print:             Chase A. Berger
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) 427 _________
                             _____– 2010                                                              bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
                              Case 16-17251-PDR                  Doc 119            Filed 04/10/21         Page 3 of 6

                   323 FIFTH STREET                                                                                                 (800) 603-0836
                   EUREKA CA 95501                                                                           Para Español, Ext. 2660, 2643 o 2772
                                                                                                                 8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                                         Main Office NMLS #5985
                                                                                                                       Branch Office NMLS #9785




               MARK A ROGGE
               2452 GREENBRIER CT
               WESTON FL 33327



Analysis Date: March 31, 2021                                                                                                                            Final
Property Address: 2452 GREENBRIER COURT WESTON, FL 33327                                                                               Loan:
                                     Annual Escrow Account Disclosure Statement
                                                  Account History

      This is a statement of actual activity in your escrow account from Jan 2021 to Apr 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information                   Current:     Effective May 01, 2021:                   Escrow Balance Calculation
 Principal & Interest Pmt:                 1,173.24              1,173.24                    Due Date:                                       Aug 01, 2020
 Escrow Payment:                           1,073.38              1,115.53                    Escrow Balance:                                   (7,569.69)
 Other Funds Payment:                          0.00                   0.00                   Anticipated Pmts to Escrow:                        9,660.42
 Assistance Payment (-):                       0.00                   0.00                   Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                         0.00                   0.00                   Anticipated Escrow Balance:                        $2,090.73
  Total Payment:                            $2,246.62                  $2,288.77


                      Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date           Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                    Starting Balance                  0.00     (10,789.83)
      Jan 2021                       1,073.38                                   *                                     0.00      (9,716.45)
      Feb 2021                       1,073.38                                   *                                     0.00      (8,643.07)
      Mar 2021                       1,073.38                                   *                                     0.00      (7,569.69)
                                                                                    Anticipated Transactions          0.00      (7,569.69)
      Mar 2021                     8,587.04                                                                                      1,017.35
      Apr 2021                     1,073.38                                                                                      2,090.73
                           $0.00 $12,880.56              $0.00          $0.00

      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
      our toll-free number.


      Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
      Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
      account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
      silent on this issue.




                                                                                                                                             Page 1
                             Case 16-17251-PDR                  Doc 119         Filed 04/10/21           Page 4 of 6
Analysis Date: March 31, 2021                                                                                                                     Final
Borrower: MARK A ROGGE                                                                                                              Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                              2,090.73       7,808.66
      May 2021            1,115.53        5,042.57            Homeowners Policy                            (1,836.31)      3,881.62
      Jun 2021            1,115.53                                                                           (720.78)      4,997.15
      Jul 2021            1,115.53                                                                            394.75       6,112.68
      Aug 2021            1,115.53                                                                          1,510.28       7,228.21
      Sep 2021            1,115.53                                                                          2,625.81       8,343.74
      Oct 2021            1,115.53                                                                          3,741.34       9,459.27
      Nov 2021            1,115.53        8,343.75            County Tax                                   (3,486.88)      2,231.05
      Dec 2021            1,115.53                                                                         (2,371.35)      3,346.58
      Jan 2022            1,115.53                                                                         (1,255.82)      4,462.11
      Feb 2022            1,115.53                                                                           (140.29)      5,577.64
      Mar 2022            1,115.53                                                                            975.24       6,693.17
      Apr 2022            1,115.53                                                                          2,090.77       7,808.70
                        $13,386.36      $13,386.32

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 2,231.05. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 2,231.05 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is 2,090.73. Your starting
      balance (escrow balance required) according to this analysis should be $7,808.66. This means you have a shortage of 5,717.93.
      This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
      deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

      We anticipate the total of your coming year bills to be 13,386.32. We divide that amount by the number of payments expected
      during the coming year to obtain your escrow payment.




                                                                                                                                         Page 2
                            Case 16-17251-PDR              Doc 119        Filed 04/10/21        Page 5 of 6
Analysis Date: March 31, 2021                                                                                                          Final
Borrower: MARK A ROGGE                                                                                                   Loan:

      New Escrow Payment Calculation
      Unadjusted Escrow Payment                     1,115.53
      Surplus Amount:                                   0.00
      Shortage Amount:                                  0.00
      Rounding Adjustment Amount:                       0.00
      Escrow Payment:                              $1,115.53




     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

  * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
  updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
  or return in the self-addressed envelope.




                                                                                                                              Page 3
               Case 16-17251-PDR           Doc 119       Filed 04/10/21      Page 6 of 6



                                    CERTIFICATE OF SERVICE
       On April 10, 2021, I served the foregoing documents described as Notice of Mortgage Payment
Change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR                       U.S. TRUSTEE
        Mitchell J. Nowack, Esq.                 USTPRegion21.MM.ECF@usdoj.gov

        ecf@nowackolson.com

        CHAPTER 13 Trustee
        Robin R Weiner
        ecf@ch13weiner.com


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Michaela Rice
                                                          Michaela Rice




       On April 10, 2021, I served the foregoing documents described as Notice of Mortgage Payment
Change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:


        DEBTOR
        Mark A Rogge
        2452 Greenbrier Ct
        Weston, FL 33327


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Michaela Rice
                                                         Michaela Rice
